 

Oo Aa SN

10
11
12

13

14
15
16
17
18
19
20
21

22°

23
24
25
26

Case 2:19-cv-00640-JLR Document 93 Filed 02/07/20 Page 1 of 3

UNITED STATES

WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

PTP OneClick, LLC,
Plaintiff,
v.
AVALARA, INC.,

Defendant.

 

 

 

Defendant Avalara, Inc. (“Avalara’”) respectfully moves to substitute Davis Wright
Tremaine LLP, including Benjamin J. Byer, Stuart R. Dunwoody, Xiang Li, and Jordan C. Harris
who have already appeared, as lead counsel and for the Court to allow Perkins Coie LLP, including
Ryan J, McBrayer, Charles C. Sipos, Daniel T.

this matter. Plaintiff PTP OneClick does not object to this motion.

UNOPPOSED MOTION AND [PROPOSED]
ORDER FOR WITHDRAWAL AND
SUBSTITUTION OF COUNSEL

(No. 2:19-cv-00640-JLR) — 1
14714945911

THE HONORABLE JAMES L. ROBART

DISTRICT COURT

No. 2:19-cv-00640-JLR

UNOPPOSED MOTION AND Ade.
->[PROPOSED|-ORDER FOR .
WITHDRAWAL AND SUBSTITUTION

OF COUNSEL

Note on Motion Calendar:

February 7, 2020

Keese and Branden M. Lewis to withdraw from

 

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206,359,8000
Fax: 206,359,9000

 
 

10
11
12

13°

14
15
16
17
18
19
20
21
22
23
24
25
26

Oo C6© SS BA A BS

 

Case 2:19-cv-00640-JLR Document 93 Filed 02/07/20 Page 2 of 3

we

DATED: February 7, 2020, By: /s/ Ryan J. McBrayer

UNOPPOSED MOTION AND [PROPOSED]
ORDER FOR WITHDRAWAL AND
SUBSTITUTION OF COUNSEL

(No, 2:19-cv-00640-JLR) — 2
147149459.1

 

Charles C. Sipos, WSBA No, 32825
Ryan J. McBrayer, WSBA No. 28338
Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099

Telephone: 206.359.8000

Facsimile: 206.359.9000

Email: CSipos@perkinscoie.com
RMcBrayer@perkinscoie.com

Attorneys for Defendant Avatara, Inc,

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 

 
 

J HR OF BS Ww

co

10
11
12
13
14

AS”

16
17

18

19
24)
21
22
23
24
25
26

 

Case 2:19-cv-00640-JLR Document 93 Filed 02/07/20 Page 3 of 3

“PROPOSED; ORDER

Defendant Avalara, Inc.’s unopposed motion for substitution and withdrawal of counsel |
_is GRANTED, The Clerk shall withdraw Ryan J. McBrayer, Charles C. Sipos, Daniel T. Keese

and Brandon M. Lewis as counsel of record for said Defendant in this action and terminate

notification of electronic filings.

DATED: February \\_, 2020. ay at

sit

 

HON. JAMES L. ROBART

UNOPPOSED MOTION AND [PROPOSED]
ORDER FOR WITHDRAWAL AND
SUBSTITUTION OF COUNSEL

(No. 2:19-cv-00640-JLR) — 3
147149459, 1

 

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax; 206.359.9000

 
